DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 8, 2020 was filed prior to the mailing date of the present first Official action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-10, and 12-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/135332 A1 to Element Six Ltd. (hereinafter “Element Six I”) (cited by Applicant in the Information Disclosure Statement filed May 8, 2020) or WO 2017/009417 A1 to Element Six Ltd. (hereinafter “Element Six II”) (cited by Applicant in the Information Disclosure Statement filed May 8, 2020) in view of United States Pre-Grant Patent Application Publication No. 2017/0361424 A1 to Dong Wang (hereinafter “Wang”) (cited by Applicant in the Information Disclosure Statement filed May 8, 2020).

Referring to Applicant’s independent claim 1, Element Six I or Element Six II teaches a super hard polycrystalline construction (See Abstract of Element Six I; See Abstract of Element Six II) comprising: a first region (See FIGS. 3-6 of Element Six I; See FIGS. 3-6 of Element Six II) comprising a body of thermally stable polycrystalline super hard material having an exposed surface forming a working surface (See FIGS. 3-6 of Element Six I; See FIGS. 3-6 of Element Six II), and a peripheral side edge (See FIGS. 3-6 of Element Six I; See FIGS. 3-6 of Element Six II), said polycrystalline super hard material comprising a plurality of intergrown grains of super hard material (page 13, last paragraph – page 14, first paragraph of Element Six I; page 13, 
Although Element Six I or Element Six II teaches the third region extends across a surface of the second region along an interface, the third region comprising a composite material (page 5, first paragraph; FIGS. 3-6 of Element Six I; page 4, first paragraph; FIGS. 3-6 of Element Six II), neither Element Six I nor Element Six II teaches explicitly the composite material has “a first phase comprising a plurality of non-intergrown diamond grains, the majority of said diamond grains having a coating comprising nano-sized cBN particles” according to Applicant’s claim language.
However, Wang teaches a body of polycrystalline super hard material comprising a first fraction of super hard grains and a second fraction, the nano-ceramic particles forming the second fraction (See Abstract of Wang).  In at least one embodiment, Wang teaches the polycrystalline material comprises a first phase dispersed in the super hard phase and comprising super hard grains spaced by a second phase comprising nano-sized particles or clusters of particles formed of a ceramic material that, in some examples, may not chemically react with the super hard grains, and/or not inter-grow (par. [0050]; FIG. 3 of Wang).  Wang teaches residual catalyst/binder phase may be disposed between the first and second phases (par. [0050]; FIG. 3 of Wang).  Wang teaches the second phase may comprise, for example, any one or more of an 

Referring to Applicant’s claim 2, Element Six I or Element Six II as modified by Wang teaches the coatings of the non-intergrown diamond grains of the third region have a thickness of around 500 nm or less (pars. [0050], [0078-79]; As the average size of the nano-CBN clusters MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 4, Element Six I or Element Six II as modified by Wang teaches the cBN particles coating the diamond grains in the third region have an average grain size of around 500 nm or less between around 100 nm to around 200 nm (pars. [0050], [0078-79] of Wang). The average grain size taught by Element Six I or Element Six II as modified by Wang renders obvious Applicant’s claimed range.  The average grain size taught by Element Six I or Element Six II as modified by Wang overlaps Applicant’s claimed range of “between around 100 nm to around 200 nm”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 5, Element Six I or Element Six II as modified by Wang teaches the composite material of the third region further comprises a second phase (pars. [0050-51]; FIG. 3 of Wang).

Referring to Applicant’s claim 6, Element Six I or Element Six II as modified by Wang teaches the second phase comprises cBN, and/or WC, and/or wBN (pars. [0050-51]; FIG. 3 of Wang). 

Referring to Applicant’s claim 7, Element Six I or Element Six II as modified by Wang teaches the coated non-intergrown diamond grains comprise between around 20 vol% to around 98 vol% of the third region (par. [0004]; FIG. 3 of Wang).

Referring to Applicant’s claim 8, Element Six I or Element Six II as modified by Wang teaches the third region further comprises a matrix material comprising any one or more of cobalt, aluminium, and/or nickel, and/or one or more alloys or compounds thereof (pars. [0005], [0014], [0037], [0046], [0059], [0067], [0070] of Wang).

Referring to Applicant’s claim 9, Element Six I or Element Six II as modified by Wang teaches the working surface is substantially non-planar (page 9, third paragraph of Element Six I; page 8, last paragraph – page 9, first paragraph of Element Six II; the “rake face” working surface taught by either Element Six I or Element Six II is equivalent to Applicant’s claim term “substantially non-planar”).

Referring to Applicant’s claim 10, Element Six I or Element Six II as modified by Wang teaches the grains of super hard material of the first region comprise diamond grains, the first region forming a body of polycrystalline diamond material (page 17, second paragraph of Element Six I; page 16, fourth paragraph of Element Six II).

Referring to Applicant’s claim 12, Element Six I or Element Six II as modified by Wang teaches the composite material of the third region is more acid resistant than polycrystalline 

Referring to Applicant’s claim 13, Element Six I or Element Six II as modified by Wang teaches the composite material of the third region is more resistant to boiling HCl acid than polycrystalline diamond material having a binder-catalyst phase comprising cobalt, and/or more resistant to boiling HCl acid than cemented carbide material (page 4 of Element Six I; page 4 of Element Six II). 

Referring to Applicant’s claim 14, Element Six I or Element Six II as modified by Wang teaches the second region comprises cemented carbide material (page 8, fourth paragraph; page 10, first paragraph of Element Six I; page 7, last paragraph – page 8, first paragraph of Element Six II).

Referring to Applicant’s claim 15, Element Six I or Element Six II as modified by Wang teaches the cemented carbide material comprises tungsten carbide particles bonded together by a binder material, the binder material comprising any one or more of Co, Ni, V or Cr, or an alloy thereof (page 8, fourth paragraph; page 10, first paragraph of Element Six I; page 7, last paragraph – page 8, first paragraph; page 9, fourth paragraph of Element Six II). 

Referring to Applicant’s claim 16, Element Six I or Element Six II as modified by Wang teaches the first region is substantially free of a catalyst material for diamond (page 17, second paragraph of Element Six I; page 16, fourth paragraph of Element Six II).

Referring to Applicant’s claim 17, Element Six I or Element Six II as modified by Wang teaches the thermally stable first region comprises at most 2 weight percent of inaccessible catalyst material for diamond (page 17, second paragraph of Element Six I; page 16, fourth paragraph of Element Six II).  The amount of inaccessible catalyst material taught by Element Six I or Element Six II as modified by Wang renders obvious Applicant’s claimed range.  The amount of inaccessible catalyst material taught by Element Six I or Element Six II as modified by Wang lies within Applicant’s claimed range of “at most 3 weight percent”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 18, Element Six I or Element Six II as modified by Wang teaches the construction has a longitudinal axis, the thickness of the third region along a plane parallel to the longitudinal axis being between around 1 mm to around 6.5 mm (page 18, first paragraph of Element Six I; page 17, third paragraph of Element Six II).  The thickness range taught by Element Six I or Element Six II as modified by Wang renders obvious Applicant’s claimed range.  The thickness range taught by Element Six I or Element Six II as modified by Wang lies within Applicant’s claimed range of “at least 0.05 mm”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s independent claim 19, Element Six I or Element Six II teaches a method of forming a super hard polycrystalline construction (See Abstract of Element Six I; See Abstract of Element Six II) comprising: forming a pre-sinter assembly comprising: a first mass of grains or particles of a super hard material (page 6, tenth paragraph; page 6, last paragraph – 
Although Element Six I or Element Six II teaches the third region extends across a surface of the second region along an interface, the third region comprising a diamond composite material (page 5, first paragraph; FIGS. 3-6 of Element Six I; page 4, first paragraph; FIGS. 3-6 of Element Six II), neither Element Six I nor Element Six II teaches explicitly the step of 
However, Wang teaches a body of polycrystalline super hard material comprising a first fraction of super hard grains and a second fraction, the nano-ceramic particles forming the second fraction (See Abstract of Wang).  In at least one embodiment, Wang teaches the polycrystalline material comprises a first phase dispersed in the super hard phase and comprising super hard grains spaced by a second phase comprising nano-sized particles or clusters of particles formed of a ceramic material that, in some examples, may not chemically react with the super hard grains, and/or not inter-grow (par. [0050]; FIG. 3 of Wang).  Wang teaches residual catalyst/binder phase may be disposed between the first and second phases (par. [0050]; FIG. 3 of Wang).  Wang teaches the second phase may comprise, for example, any one or more of an oxide material, a carbide material, alumina, zirconia, yttria, silica, tantalum oxide, cBN, PCBN, boron nitride, tungsten carbide, hafnium carbide, zirconium carbide, silicon carbide, silicon nitride or any combination thereof (par. [0050]; FIG. 3 of Wang).  Wang teaches a mass of hard nano-ceramic particle materials, such as nano cBN, nano tungsten carbide, nano boron carbide, nano silicon carbide, nano silicon nitride having, for example, an average grain size of less than around 100 nm, is thoroughly dispersed in a liquid, such as (deionized) water or an organic solvent, for example ethanol, with or without surfactants using a sonication process by inserting an ultrasonic probe into the liquid to form a suspension (par. [0062]; FIG. 3 of Wang). Alternatively or in addition, Wang teaches a cluster of such hard nano-ceramic particles may be pre-formed using a conventional nano precipitation technique and dispersed in such a liquid to 

Referring to Applicant’s claim 20, Element Six I or Element Six II as modified by Wang teaches the method further comprises treating the polycrystalline super hard construction to remove accessible residual catalyst/binder material from interstitial spaces between the interbonded grains of super hard material in the first region (page 17, second paragraph of Element Six I; page 16, fourth paragraph of Element Six II). 

Referring to Applicant’s claim 21, Element Six I or Element Six II as modified by Wang teaches the step of forming the pre-sinter assembly comprises: providing a mass of diamond grains or particles and/or cubic boron nitride grains or particles to form the first mass of grains or particles of super hard material (pars. [0078-85] of Wang).

Referring to Applicant’s claim 22, Element Six I or Element Six II as modified by Wang teaches the step of providing the mass of second phase grains or particles comprises providing a 

Referring to Applicant’s claim 23, Element Six I or Element Six II as modified by Wang teaches the intermediate region further comprises a matrix material comprising any one or more alloys or compounds of any one or more transition metals including titanium, zirconium, vanadium, hafnium, tantalum, niobium, chromium, molybdenum, tungsten, copper, cobalt, nickel, iron, and/or manganese (pars. [0005], [0014], [0037], [0046], [0059], [0067], [0070] of Wang).

Referring to Applicant’s claim 24, Element Six I or Element Six II as modified by Wang teaches the one or more alloys or compounds of any one or more of the transition metals comprises oxides, nitrides, carbides, carbonitrides, and/or oxycarbides of said transition metals (pars. [0005], [0014], [0037], [0046], [0059], [0067], [0070] of Wang).

Referring to Applicant’s claim 25, Element Six I or Element Six II as modified by Wang teaches the matrix material further comprises aluminium, and/or nickel, and/or one or more alloys or compounds thereof (page 17, fourth paragraph of Element Six I; page 17, second paragraph of Element Six II).

Referring to Applicant’s claim 26, Element Six I or Element Six II as modified by Wang teaches the grains of super hard material of the first region comprise diamond grains, the first 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731